Where a sentence provides for a fine and twelve months on the public-works camp, with a condition that upon payment of the fine within a specified time the twelve-months sentence be suspended until the further order of the court, and where the fine is paid, and subsequently an order is passed revoking the suspended sentence, the validity of such order is not affected by failure to serve notice of a hearing upon the accused, or to have a hearing. The revoking of a suspended sentence, the effect of which is to require service of the unexpired portion thereof, may be done with or without cause, and in the absence of the accused. Wood v. State, 68 Ga. App. 43
(21 S.E.2d 915); Streetman v. State, 70 Ga. App. 192
(27 S.E.2d 704).
Judgment affirmed. All the Justices concur.
                      No. 14929. SEPTEMBER 8, 1944.
Artice Mincey brought habeas-corpus proceedings against W. A. Crow, as sheriff of Hall County, in which he alleged that he was being illegally restrained of his liberty; that the restraint was by virtue of a sentence of the superior court, dated January 24, 1944, wherein he was sentenced to pay a fine of $250 and work twelve months on the public-works camp, but that upon payment of the fine the twelve months sentence was suspended until the further order of the court; that the fine was paid, but that on April 15, 1944, the court revoked the suspended sentence as follows: "The foregoing sentence having been suspended until the further order of the court; now, for reasons satisfactory to the court, it is considered, ordered, and adjudged by the court that the foregoing suspension of the sentence be and is hereby revoked; and the execution of said sentence is hereby ordered carried out in terms of the law." He also alleged that he had no notice of the entry *Page 246 
of a judgment revoking the suspended sentence, no knowledge that it would be revoked, no opportunity to be heard, and no examination, and that the revocation was without his presence in court. At the hearing, the solicitor-general moved to dismiss the petition on the ground that it set forth no facts showing an illegal restraint. The motion was granted, and Mincey excepted.